Citation Nr: 0216980	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


(The issue of  entitlement to dependency and indemnity (DIC) 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 is the subject of a stay and will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.  The veteran died in January 2001.  The 
appellant is the veteran's widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).  

The appellant has made a claim for benefits under 38 
U.S.C.A. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096. -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit directed 
the Department to conduct expedited rulemaking which will 
either explain why certain regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, remains in effect.



FINDINGS OF FACT

1.  The veteran died in January 2001, and the immediate 
cause of his death was metastatic prostate cancer.

2.  At the time of the veteran's death in January 2001, 
service connection was in effect for post-traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling; for 
degenerative disc disease, evaluated as 20 percent 
disabling; and for tinea versicolor, evaluated as 
noncompensable.

3.  The medical evidence does not establish that metastatic 
prostate cancer was incurred during service or was 
manifested within one year after the veteran's discharge 
from active service. 

4.  Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.



CONCLUSION OF LAW

A disability incurred in service did not substantially or 
materially contribute to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 1991), 38 C.F.R. § 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Whereas VA regulations are binding on the Board, 
38 C.F.R. § 20.101(a) (2002), the Board in this decision 
will apply the regulations implementing the VCAA as they 
pertain to the claim at issue.

The appellant's application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A 
Surviving Spouse was received in January 2001.  There is no 
issue as to provision of a form or instructions for applying 
for the benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

By letter dated in March 2001, the RO advised the appellant 
to furnished the name of the doctor or hospital, address and 
dates of treatment for all treatment received by the veteran 
for prostate cancer and PTSD for the year immediately 
preceding his death.  She was also asked to identify 
treatment at any VA hospital.  It was indicated that she 
should submit a release to obtain any private medical 
records.  The RO also requested that she submit a statement 
regarding the veteran's state of mind in the year prior to 
his death and to tell the RO why she thought PTSD hastened 
or contributed to his death.  In August 2001, the appellant 
submitted copies of private medical records.  She also 
submitted a statement regarding her contentions in support 
of her claim.  In November 2001, the appellant submitted 
additional private medical records, including two private 
doctors' statements dated in October 2001.  She also 
submitted a lay statement of a friend of the veteran.  

The record includes the veteran's VA treatment records and 
examination reports dated from January 1951 to January 1998 
and private treatment records.  The appellant most recently 
submitted VA and private medical records in November 2001 
and she has not identified any additional pertinent evidence 
which could be obtained with regard to her claim.

By rating action in February 2001, the appellant's claim of 
service connection for the cause of the veteran's death was 
denied.  The statement of the case (SOC) was issued July 
2001.  A supplemental statement of the case (SSOC) was 
issued in September 2001.  The rating decision, the SOC and 
SSOC together listed the evidence considered, the legal 
criteria for evaluating the claim, an analysis of the facts 
as applied to the applicable law, regulations and criteria, 
and informed the appellant of the information and evidence 
necessary to substantiate the claim.  VA has satisfied the 
duty to tell the appellant what information and evidence is 
needed to substantiate the claim and what evidence she must 
provide and what VA will obtain or request on her behalf. 

It does not appear that the RO informed the appellant and 
her representative of the provisions of the VCAA.  The 
appellant has been advised of the legal criteria pertinent 
to the issue, and there is no factual dispute to which 
development of the evidence would be pertinent.  She has 
submitted additional evidence and has not identified any 
other evidence that that would support the claim.  The 
record contains VA and private treatment records.  The 
appellant has not identified additional sources of evidence 
that could furnish evidence specifically relevant to the 
issue before the Board.  

As there is no need to develop evidence, there is nothing of 
which to notify the appellant.  Rigidly following the 
demands of Quartuccio in this case merely exalts form over 
substance and serves no purpose beneficial to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The record as a whole shows that VA has 
informed the appellant of the requirements of the law to 
claim service connection for the cause of the veteran's 
death.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
As noted above, the record contains the veteran's VA and 
private treatment records which the appellant has submitted 
and which has been obtained by the RO.  There is no 
reasonable possibility further assistance might substantiate 
the claim.  See 38 U.S.C.A. § 5103A(2) (West Supp. 2002); 38 
C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran's death certificate 
reveals no autopsy was performed, and no other examination 
is possible.  The appellant has submitted two medical 
opinions which the Board will address in the body of the 
decision and no others are deemed necessary.  There is no 
outstanding duty to obtain medical opinion in support of the 
appellant's claim for VA to discharge.

On appellate review, there are no areas in which further 
development is needed.  There would be no possible benefit 
to remanding this case to the RO for its consideration of 
the requirements of the VCAA in the first instance.  See 
Soyini v. Derwinski, 1 Vet. App. At 546; Sabonis v. Brown, 6 
Vet. App. At 430.  Under these circumstances, adjudication 
of this appeal, without referral to the RO for initial 
consideration under VCAA, poses no harm or prejudice to the 
appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.

II.  Service connection for cause of death

The appellant seeks service connection for the cause of the 
veteran's death.  She asserts, in essence, that the 
veteran's PSTD contributed to the veteran's death.  She 
asserts that hormonal disturbances due to emotional distress 
caused by PTSD contributed to prostate cancer.  She also 
asserts that PTSD contributed to the veteran's death by 
inhibiting his ability to recuperate from prostate cancer. 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2002).  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c).

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease. 38 U.S.C.A. § 1110 (West 
Supp. 2002).  If a chronic disorder, such as a malignant 
tumor, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2002).

The veteran died on January [redacted], 2001.  The death certificate 
listed the immediate cause of death as metastatic prostate 
cancer.  An autopsy was not performed.  At the time of the 
veteran's death, service connection was in effect for PTSD, 
evaluated as 70 percent disabling; degenerative disc 
disease, evaluated as 20 percent disabling; and tinea 
versicolor, evaluated as noncompensable.  A total disability 
rating based on individual unemployability due to service-
connected disability was established from December 1, 1997.  

Review of the veteran's service medical records reveals no 
identified prostate abnormality.  There is no evidence of 
prostate cancer during service.  

The first post-service medical evidence of prostate cancer 
is shown in an October 1995 VA outpatient record which noted 
stage D prostate cancer.  

Post-service private medical records show treatment for 
prostate cancer.  The earliest record of treatment is an 
April 1996 private hospital discharge summary showing that 
the veteran had a history of adenocarcinoma of the prostate, 
post orchiectomy and he was treated for urinary retention.  
The final diagnosis was adenocarcinoma of the prostate with 
obstruction.  

An October 2001 statement of Dr. Armstrong indicated that 
the veteran's death was the result of metastatic 
adenocarcinoma of the prostate.  Dr. Armstrong stated that 
throughout his illness, the veteran had severe anxiety and 
heart disease which complicated his illness.  It was noted 
that the veteran was in the service prior to contracting the 
anxiety and heart disease and those two illnesses obviously 
complicated his illness, resulting in his death.

An October 2001 statement of Dr. Westbrook indicated that 
the veteran was a patient.  It was noted that his diagnosis 
was metastatic prostate cancer.  It was also indicated that 
the veteran had back pain, depressive illness and episodes 
of bronchitis.

After a full review of the record, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.  The death certificate 
lists the immediate cause of death as metastatic prostate 
cancer.  The evidence fails to reveal the existence of 
prostate cancer during service.  There is no evidence 
showing that prostate cancer was present to a compensable 
degree within the first year following discharge.  The first 
evidence of a diagnosis of prostate cancer is many years 
following the veteran's discharge from service.

The Board has considered that medical statements of Dr. 
Westbrook and Dr. Armstrong and concluded the neither of 
those statements constitute probative medical evidence which 
would support the appellant's claim.  Dr. Westbrook's 
statement merely notes the cause of death and that the 
veteran also suffered from back pain, depressive illness and 
bronchitis prior to his death.  This statement does not 
indicate that the veteran's prostate cancer was either 
related to his service or that a service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.  The Board finds that this 
statement has no probative value.

The statement of Dr. Armstrong states that anxiety and heart 
disease complicated the veteran's prostate cancer, resulting 
in his death.  At the time of the veteran's death, service 
connection was in effective for PTSD and he was not service-
connected for any heart disability.  There is no indication 
that Dr. Armstrong reviewed the veteran's claims file prior 
to making this statement.  More importantly, while he 
attempts to link anxiety to the veteran's death, there is no 
specific mention of PTSD, for which service connection was 
in effect.  Dr. Armstrong does not support his conclusion 
with any medical evidence pertaining to the veteran.  He 
provided no rationale for his opinion.  Accordingly, this 
opinion is not probative and is insufficient evidence upon 
which to grant the claim.

The Board has also considered the appellant's contentions 
that the veteran's service-connected PTSD either caused, or 
contributed materially or substantially to cause, his death.  
She asserts that hormonal disturbances due to emotional 
distress caused by PTSD contributed to prostate cancer.  She 
also asserts that PTSD contributed to the veteran's death by 
inhibiting his ability to recuperate from prostate cancer.  
As a layperson, the appellant is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability or death.  Thus, her 
statements regarding medical causation are not probative.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the absence of competent medical evidence showing that 
prostate cancer caused or contributed to the veteran's death 
or that service connection is warranted for prostate cancer, 
it is clear that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The Board 
considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the  claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

